UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-25121 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: SELECT COMFORT PROFIT SHARING AND 401(k) PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executiveoffice: SELECT COMFORT CORPORATION 9800 59th Avenue North Minneapolis, Minnesota 55442 SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Index to Financial Statements and Exhibits Reports of Independent Registered Public Accounting Firms Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2010 and 2009 Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2010 and2009 Notes to Financial Statements Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2010 Signature Exhibits: 23.1 – Consent of Baker Tilly Virchow Krause, LLP, Independent Registered Public Accounting Firm 23.2 – Consent of KPMG LLP, Independent Registered Public Accounting Firm Note: All other schedules required by 29 CFR Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Financial Statements and Supplemental Schedule December 31, 2010 and 2009 (With Reports of Independent Registered Public Accounting Firms Thereon) SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Table of Contents Page Reports of Independent Registered Public Accounting Firms 1 Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplementary Information – ScheduleH, Line 4i – Schedule of Assets (Held at End of Year) 13 Table of Contents Report of Independent Registered Public Accounting Firm The Plan Administrator and Investment Committee of the Select Comfort Profit Sharing and 401(k) Plan: We have audited the accompanying statement of net assets available for benefits of the Select Comfort Profit Sharing and 401(k) Plan (thePlan) as of December31, 2010, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan’s administrator. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2010, and the changes in its net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule H, Line 4i – Schedule of Assets (held at end of year) as of December 31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s administrator. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. \s\ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota June 23, 2011 1 Table of Contents Report of Independent Registered Public Accounting Firm The Plan Administrator and Investment Committee of the Select Comfort Profit Sharing and 401(k) Plan: We have audited the accompanying statement of net assets available for benefits of the Select Comfort Profit Sharing and 401(k) Plan (thePlan) as of December31, 2009, and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan’s administrator. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2009, and the changes in its net assets available for benefits for the year then ended in conformity with U.S. generally accepted accounting principles. \s\ KPMG LLP Minneapolis, Minnesota June 28, 2010 2 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Statements of Net Assets Available for Benefits December31, 2010 and 2009 Assets Participant-directed investments at fair value: Pooled separate accounts $ $ Mutual funds Select Comfort Corporation common stock Guaranteed investment contract Self-directed brokerage account Total participant-directed investments at fair value Receivables: Notes receivable – participants Company contributions — Participant contributions Total receivables Net assets available for benefits $ $ See accompanying notes to financial statements. 3 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Statements of Changes in Net Assets Available for Benefits Years ended December31, 2010 and 2009 Additions to net assets attributed to: Investment income: Dividends and interest $ $ Net realized/unrealized appreciation in fair value of investments Less investment expenses Total investment income Contributions: Participant Company — Rollovers Total contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Plan expenses Total deductions Increase in net assets available for benefits Net assets available for benefits - beginning of year Net assets available for benefits - end of year $ $ See accompanying notes to financial statements. 4 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements December31, 2010 and 2009 DESCRIPTION OF THE PLAN The following brief description of the Select Comfort (“Company”) Profit Sharing and 401(k) Plan (“Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General – The Plan is a defined contribution plan covering all employees. A full-time employee is eligible on the first day of the calendar month following 30 days of employment provided the employee is age 21 or older. A part-time employee is eligible after completing one year of at least 1,000 hours of service and is age 21 or older. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). The inception date of the Plan was January 1, 1994. Recordkeeper and Custodian – The Plan assets are in the custody of The Prudential Insurance Company of America (“Prudential”). Prudential is the recordkeeper, custodian and trustee of the Plan. Contributions – Each year, participants may contribute a percentage of eligible earnings, as defined by the Plan. Participants can contribute up to 50% of eligible earnings. Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans. Participants who have attained age 50 before the end of the calendar year are eligible to make catch-up contributions. Company contributions are determined at the discretion of the Company’s Board of Directors. Company discretionary contributions for 2010 were $1,023,598, net of forfeitures. There were no Company discretionary contributions during 2009. Participant Accounts – Individual accounts are maintained for each Plan participant. Each participant’s account is credited with the participant’s contributions, the Company’s discretionary contributions, if applicable, and Plan earnings. Vesting – Participants are immediately vested in their contributions plus actual earnings thereon. Vesting in the Company’s discretionary contributions to their accounts plus actual earnings thereon is based on years of service. Participants are vested 25% upon the completion of one year, 50% after two years, 75% after three years, and fully vested after completion of four years of service, or if they have reached normal retirement age of 65, die, or become disabled. Forfeitures – Forfeited non-vested accounts are used to either reduce Company contributions or to pay administrative expenses. The balances of forfeited non-vested accounts at December31, 2010 and 2009 were $27,425 and $288,077, respectively. Forfeitures of non-vested amounts were used to pay Plan expenses of $20,000 and $22,581 in 2010 and 2009, respectively. In addition, forfeitures of non-vested amounts were used to pay $310,000 of the Company’s 2010 contributions. Notes Receivable – Participants – Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000, or 50% of their vested account balance. Loans are made on a pro-rata basis from all investment funds in which a participant’s account is invested. Loan terms range from one to five years or up to 15 years for the purchase of a primary residence. The loans are secured by the balance in the participant’s account. Loans bear interest at the prime rate plus two percentage points for loans initiated from January1, 2001 to November8, 2002 or, plus one percentage point for loans initiated from November9, 2002 to December31, 2010. Principal and interest are paid ratably through payroll deductions not less frequently than quarterly. Notes receivable – participants are valued at their outstanding balances. Investment Options – Upon enrollment in the Plan, participants may direct their contributions in 1% increments into any of the eleven investment funds, Company common stock, or the Self-Directed Brokerage Account. Participants may modify their investment optionsdaily. The following descriptions summarize the investment philosophy of the various investment alternatives offered through Prudential as outlined in the fund literature: Prudential Guaranteed Income Fund – Fixed-interest annuity backed by Prudential Retirement Insurance and Annuity Company’s general account. Funds are invested primarily in private placement bonds, intermediate-term bonds, and commercialmortgages. 5 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements (continued) December31, 2010 and 2009 Artio International Blend Fund – Funds are invested primarily in foreign stock markets seeking long-term growth ofcapital. Large Cap Growth/Neuberger Berman Fund (formerly Waddell & Reed Large Cap Growth Fund) – Funds are invested primarily in equity and equity-related securities of largecompanies. LSV Asset Management Large Cap Value Fund– Funds are invested primarily in equity and equity-related securities of large-sized companies, including common stocks, as well as securities convertible into common stocks.This fund is no longer an investment option as of the end of the 2010 Plan year. Goldman Sachs Mid Cap Growth Fund – Funds are invested in common stocks of companies that the fund advisor believes offer long-term capital appreciation potential. PIMCO Core Plus Bond Fund – Funds are invested in a diversified portfolio of fixed-income securities, consistent with preservation of capital. Prudential Jennison Small Company A – Funds are invested primarily in equity and equity-related securities of small, less well-known companies to provide investors with a blend of both value and growth. SA/Oakmark Equity & Income Strategy – Funds are invested in equity and fixed-income securities that the fund advisor believes offer high current income, preservation and growth of capital. Prudential Stock Index Z (formerly Dryden Stock Index Fund Z) – Fund seeks to provide investment results that correspond to the price and yield performance of the S&P 500 index. Victory Diversified Stock Fund A – Funds are invested primarily in equity securities and securities convertible into common stock traded on U.S. exchanges and issued by large, established companies. Eaton Vance Large-Cap Value A – This fund seeks total return and invests primarily in value stocks of large-cap companies paying cash dividends. Essex Small Cap Growth Fund – Funds are invested in common stocks of small capitalization companies that the fund advisor believes offer long-term capital appreciation potential. This fund is no longer an investment option as of the end of the 2010 Plan year. Wells Fargo Advantage Small Cap Val Inv – Funds are invested primarily in common stocks of small capitalization companies that the fund advisor believes are undervalued. Self-Directed Brokerage Account – This brokerage account gives the participant access to more than 8,000 mutual funds and any publicly traded stock with a share price greater than $5.00, with the exception of Select Comfort Corporation common stock. Select Comfort Corporation Common Stock – Funds are invested in shares of common stock of the Company. Payment of Benefits – On termination of service due to death, disability, or retirement, or for termination of service due to other reasons, a participant will generally receive a lump-sum amount equal to the value of the participant’s vested interest in his or her account, subject to certain Plan restrictions. Participants may elect to rollover their account balance into a different tax-qualified retirement plan or individual account upon separation from the Company. Participants may also withdraw some or all of their account balances prior to termination, subject to certain Plan restrictions. Plan Expenses – The Plan allows for recordkeeping fees, legal fees, trustee’s fees, and other reasonable costs of administering the Plan to be paid out of Plan assets. 6 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements (continued) December31, 2010 and 2009 SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting – The accompanying financial statements of the Plan are prepared under the accrual method of accounting in accordance with U.S. generally accepted accounting principles (“GAAP”). Investment Valuation and Income Recognition – The Plan’s investments are stated at fair value. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Payment of Benefits – Benefit payments are recorded upon distribution. Use of Estimates in the Preparation of Financial Statements – The preparation of financial statements in conformity with U.S.GAAP requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of change in net assets available for benefits during the reporting period. Predicting future events is inherently an imprecise activity and as such requires the use of judgment. Future results could be materially affected if actual results differ from these estimates and assumptions. Risks and Uncertainties – The Plan provides for investment, at the participant’s option, in any combination of the Company’s common stock, investment funds, a guaranteed investment contract or a self-directed brokerage account which enables participants to invest in mutual funds or publicly traded stocks with a share value of greater than $5.00. Investment securities are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk and uncertainty, it is reasonably possible that changes in the values of the investments will occur in the near term, and such changes could materially affect participants’ account balances, and the amounts reported in the statements of net assets available for benefits and the statements of changes in net assets available forbenefits. Concentration of Market Risk – At both December 31, 2010 and 2009, approximately 21% of the Plan’s net assets were invested in the common stock of the Company. The underlying value of the Company’s common stock is entirely dependent upon the performance of the Company and the market’s evaluation of such performance. It is at least reasonably possible that changes in the fair value of the Company’s common stock could materially affect participants’ account balances, and the amounts reported in the statements of net assets available for benefits and the statements of changes in net assets available for benefits. New Accounting Standards – In January 2010, theFinancial Accounting Standards Board (“FASB”) issued additional guidance regarding the disclosure for fair value measurements.This update requires new disclosures and clarifies existing disclosures regarding recurring and nonrecurring fair value measurements to provide increased transparency to users of the financial statements.The new disclosures and clarification of existing disclosures are effective for interim and annual periods beginning after December 15, 2009, except for the disclosures pertaining to the roll forward of activity for Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010.The Plan adopted this statement, except for the roll forward of activity for Level 3 fair value measurements, as of January1, 2010 and this adoption did not have a material impact on the Plan’s financial statements. The adoption of the disclosures pertaining to the roll forward of activity for Level 3 fair value measurements is not expected to have a material impact on the Plan’s financial statements. In May 2011, the FASB issued additional guidance to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. This guidance changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fair value measurements. This guidance is effective prospectively for the Plan year ending December 31, 2012. The Plan Administrator is currently evaluating the impact of this pending adoption on the Plan’s financial statements. Subsequent Events – Events that have occurred subsequent to December 31, 2010 have been evaluated through the date these financial statements were issued. There have been no subsequent events that occurred during such period that would require recognition or disclosure in the financial statements as of or for the twelve months ended December 31, 2010. 7 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements (continued) December31, 2010 and 2009 PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100% vested in their accounts. FEDERAL INCOME TAX STATUS The Plan has received a favorable determination letter from the Internal Revenue Service dated January12, 2009 indicating that the Plan is designed in accordance with applicable sections of the Internal Revenue Code (“Code”). The Plan has been amended since receiving the determination letter. However, the Plan administrator believes that the Plan is currently designed and being operated in compliance with the applicable requirements of the Code. Therefore, no provisions for income taxes have been made. GROUP ANNUITY INSURANCE CONTRACT The Prudential Guaranteed Income Fund (“Fund”) offers a full guarantee on principal and interest by Prudential Retirement Insurance and Annuity Company (“Issuer”), an affiliate of the trustee. Investment contracts held in the Fund are recorded at their contract value. Investment contracts held by a defined-contribution plan are required to be reported at fair value. As the Fund’s interest rates are adjusted to market semi-annually, on July 1 and January 1, contract value, which represents net contributions plus interest at the contract rate, approximates fair value. The contracts are fully benefit responsive. The Fund qualifies as a fully benefit-responsive investment contract because it meets all of the followingcriteria: a. The investment contract is effected directly between the Fund and the Issuer and prohibits the Fund from assigning or selling the contract or its proceeds to another party without the consent of the Issuer. b. The contract Issuer is obligated to (i) repay principal and interest, or (ii) apply prospective crediting rate adjustments with an assurance the crediting rate will not be less than zero. c. The terms of the investment contract require all permitted participant-initiated transactions with the Fund to occur at contract value with no conditions, limits, or restrictions. Permitted participant-initiated transactions are those transactions allowed by the underlying defined-contribution plan, such as withdrawals for benefits, loans, or transfers to other funds within the Plan. d. An event that limits the ability of the Fund to transact at contract value with the Issuer (for example, premature termination of the contracts by the Fund, plant closings, plan termination, bankruptcy, mergers, and early retirement incentives) and that also limits the ability of the Fund to transact at contract value with the participants in the Fund must be probable of notoccurring. e. The Fund itself must allow participants reasonable access to their funds. The interest crediting rate is determined semi-annually and during 2010 and 2009 resulted in an average annual yield earned and credited to participants of approximately 2.50%. The minimum crediting rate is 1.50%. The interest crediting rate is calculated based upon many factors, including current economic and market conditions, the general interest rate environment, and both the expected and actual experience of a reference portfolio within the Issuer’s general account. For information related to fair value measurements in accordance with U.S. generally accepted accounting principles, refer to Note 6, Fair Value Measurements. There is no event that limits the ability of the Plan to transact at contract value with the Issuer. There are also no events or circumstances that would allow the Issuer to terminate the fully benefit-responsive group annuity insurance contract with the Plan and settle at an amount different from contract value. The credit rating of the Issuer at December 31, 2010 was A2 as reported by Moody’s Investors Service. 8 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements (continued) December31, 2010 and 2009 FAIR VALUE MEASUREMENTS The FASB’s guidance for fair value measurements establishes the authoritative definition of fair value, sets out a framework for measuring fair value and outlines the required disclosures regarding fair value measurements. Fair value is the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. We use a three-tier fair value hierarchy based upon observable and non-observable inputs as follows: • Level 1 – observable inputs such as quoted prices in active markets; • Level 2 – inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and • Level 3 – unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Outlined below are descriptions of the valuation methodologies used to measure assets at fair value.There have been no changes in the methodologies used at December 31, 2010 compared with the prior year. Pooled Separate Accounts – The pooled separate accounts invest mainly in domestic stocks, international stocks, domestic bonds and balanced funds.The fair value of participation units owned by the Plan in the pooled separate accounts is based on unit values on the last business day of the Plan year. Domestic Stocks:The fair value of the underlying domestic stocks are determined by the closing price from the applicable stock exchange (Level 1) and are used in determining the net asset value (“NAV”) of the pooled separate accounts, which is not publicly quoted. International Stocks:The fair value of the international stocks have observable Level 1 pricing inputs, including closing quoted prices from the appropriate local stock exchange.Prudential subscribes to the Fair Value Evaluation Service provided by Interactive Data Corporation (“IDC”), which seeks to update prices in the event there are material U.S. market movements between local stock exchange closing time and portfolio valuation time. Domestic Bonds: These investments are typically composed primarily of domestic fixed-income securities. Securities are priced by IDC using inputs such as benchmark yields, reported trades, broker/dealer quote, and issuer spreads. IDC also monitors market indices, and industry and economic events, including credit rating agency actions. Balanced Funds:The fair value of the balanced fund (currently the SA/Oakmark Equity & Income Strategy) is based on the individual securities included in the fund. The SA/Oakmark Equity & Income Strategy fund invests primarily in domestic stocks and bonds, but may include some international stocks.See the valuation methodologies for domestic stocks, international stocks and domestic bonds described abovewhich are applied to the securities held in the balanced fund. Select Comfort Corporation Common Stock– Select Comfort Corporation common stock is valued at the quoted market price on the last business day of the Plan year. Guaranteed Investment Contract – The fair value of the guaranteed investment contract is estimated using the current yields of similar investments in the marketplace with comparable durations and the overall creditworthiness of the Issuer. Mutual Funds – The fair value of mutual funds are determined by NAV of shares held by the plan on the last business day of the Plan year. Self-Directed Brokerage Account – The fair value of the individual investments are valued at the NAV of shares held by the plan on the last business day of the Plan year. The valuation methods described may result in fair values that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan Administrator believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 9 Table of Contents SELECT COMFORT PROFIT SHARING AND 401(k) PLAN Notes to Financial Statements (continued) December31, 2010 and 2009 The following table presents, by level in the fair value hierarchy, the Plan’s investments at fair value as of December 31, 2010 and2009: Level 1 Level 2 Level 3 Total Pooled separate accounts: Large-cap stock $
